Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 13, 15-27, 30, 31, 33-34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20200277484). 
The US reference corresponds to FR 3052168 and since the US reference is in English the US reference will be referred to. The US reference discloses a composition containing 2-15% of a methacrylic copolymer “A1” as in applicants “C1” having a molecular weight of at least 1,000,000 g/mol (document claim 17) and having at least 50% MMA (document claim 16) such as encompasses a copolymer with virtually 100% MMA and would have a Tg of over 100 degrees centigrade. Note document claim 6 where an impact modifier IM1 has a layer with Tg below zero degrees centigrade and a layer having a Tg of over 45 degrees centigrade as in “a” and “b” respectively of present claim 1. Note paragraph 263 where the butyl acrylate core is the low Tg polymer as in claim 10 and where in the core is crosslinked as in claim 15. Regarding claim 13, MMA has a carboxymethyl functionality. Note paragraph 173 where the core polymer may be polybutadiene as in claim 17. Note paragraph 213 where recovery as in claim 26 is conducted. Regarding claims 33 and 34, additional polymers such as a second impact 
Applicants statement of common ownership has been reviewed. However, the statement does not indicate common ownership not later than the effective filing date of the claimed invention.
Applicants amendment has overcome all previous rejections.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13, 16, 18, 19 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-21 and 24 of copending Application No. 16/306912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various features of the reference claims would have been obvious to practitioner having an ordinary skill in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 4, 9, 14, 28, 29, 35, 37, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-14-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765